Exhibit 10.1

 

FIRST AMENDMENT TO

AMENDED AND RESTATED MANAGEMENT STOCKHOLDER’S AGREEMENT

 

FIRST AMENDMENT (this “Amendment”), dated as of October 31, 2007, to the Amended
and Restated Management Stockholder’s Agreement, dated as of                 ,
2004 (the “Agreement”), by and between Rockwood Holdings, Inc., a Delaware
corporation, and                                               .

 

The parties to this Agreement wish to amend the Agreement as described below in
consideration of the promises and for other good and valuable consideration, the
receipt of which is hereby acknowledged:

 


1.                                       DEFINED TERMS. CAPITALIZED TERMS NOT
OTHERWISE DEFINED IN THIS AMENDMENT SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN
THE AGREEMENT.


 


2.                                       AMENDMENTS TO SECTION 10 (“PIGGYBACK”
REGISTRATION RIGHTS).


 


(A) SECTION 10(B) IS HEREBY AMENDED BY INSERTING THE FOLLOWING NEW TEXT IN LIEU
THEREOF:


 

“In the event of a proposed sale of Common Stock by any entity or entities in
the KKR Fund and any investment partnerships and investment limited liability
companies affiliated with the KKR Fund in accordance with the terms of the
Registration Rights Agreement, the Company will promptly notify the Management
Stockholder by email (a “Notice”) of any proposed registration (a “Proposed
Registration”). If within one (1) business day of the receipt by the Management
Stockholder of such Notice, the Company receives from the applicable Management
Stockholder Entities a written request (a “Request”) to register shares of New
Stock held by the applicable Management Stockholder Entities (which Request will
be irrevocable unless otherwise mutually agreed to in writing by the Management
Stockholder and the Company), shares of Stock will be so registered as provided
in this Section 10; provided, however, that for each such registration statement
only one Request, which shall be executed by the applicable Management
Stockholder Entities, may be submitted for all Registrable Securities held by
the applicable Management Stockholder Entities.”

 


(B)                                 SECTION 10 IS HEREBY AMENDED FURTHER BY
INSERTING THE FOLLOWING ADDITIONAL SUBSECTION AT THE END THEREOF:


 

“(g)                           On any date prior to the fifth anniversary of the
Investment Date and subsequent to the actual sale of Common Stock by any entity
or entities in the KKR Fund and any investment partnerships and investment
limited liability companies affiliated with the KKR

 

--------------------------------------------------------------------------------


 

Fund contemplated by the Notice of Proposed Registration, (i) for the purpose of
the calculation contemplated by Section 10(c)(i) hereof, the Company shall
promptly notify each Management Stockholder of (a) the number of shares sold in
the offering by any entity or entities in the KKR Fund and any investment
partnerships or investment limited liability companies affiliated with the KKR
Fund and (b) the number of shares owned prior to the offering by any entity or
entities in the KKR Fund and any investment partnerships or investment limited
liability companies affiliated with the KKR Fund and (ii) in addition to the
methods of transfer permitted by the proviso of Section 3 hereof, the Management
Stockholder may transfer such maximum number of shares of Stock that such
Management Stockholder would have otherwise been permitted to register pursuant
to a Request, as calculated pursuant to Section 10(c)(i) hereof, in accordance
with Rule 144 under the Act. Accordingly, on any date subsequent to the actual
sale of Common Stock by any entity or entities in the KKR Fund and any
investment partnerships and investment limited liability companies affiliated
with the KKR Fund contemplated by the Notice of Proposed Registration and on
which the Management Stockholder has a bona fide intention to sell shares of
Stock, the Management Stockholder may make a written request (a “Delegending
Request”) to the Company to remove any transfer restrictions on such maximum
number of shares of Stock that such Management Stockholder has a bona fide
intention to sell and would have otherwise been permitted to register pursuant
to a Request contemplated by Section 10(c) hereof. Upon receipt of a Delegending
Request, the Company shall promptly use commercially reasonable efforts to
release any stop transfer restrictions with respect to such number of shares of
Stock and the transfer restrictions of this Agreement, including Section 3
hereof, and the Registration Rights Agreement shall be of no further force and
effect.”

 


3.                                       CONTINUING EFFECT; NO OTHER AMENDMENTS.
EXCEPT AS EXPRESSLY AMENDED PURSUANT TO THIS AMENDMENT, THE AGREEMENT IS AND
SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS, AND
THIS AMENDMENT SHALL NOT CONSTITUTE THE CONSENT OF ANY PARTY OR INDICATE THE
WILLINGNESS OF ANY PARTY TO CONSENT TO ANY OTHER AMENDMENT, MODIFICATION OR
WAIVER OF THE AGREEMENT.


 


4.                                       COUNTERPARTS. THIS AMENDMENT MAY BE
EXECUTED BY ONE OR MORE OF THE PARTIES HERETO IN ANY NUMBER OF SEPARATE
COUNTERPARTS (WHICH MAY INCLUDE COUNTERPARTS DELIVERED BY FACSIMILE
TRANSMISSION), AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO
CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

2

--------------------------------------------------------------------------------


 


5.                                       GOVERNING LAW. THE LAWS OF THE STATE OF
DELAWARE SHALL GOVERN THE INTERPRETATION, VALIDITY AND PERFORMANCE OF THE TERMS
OF THIS AMENDMENT, REGARDLESS OF THE LAW THAT MIGHT BE APPLIED UNDER PRINCIPLES
OF CONFLICTS OF LAW.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

ROCKWOOD HOLDINGS, INC.

 

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------